Exhibit 10.1

AMENDMENT TO CREDIT AND SECURITY AGREEMENT

THIS AMENDMENT (the “Amendment”), dated as of October 5, 2007, is entered into
between Packaging Receivables Company, LLC, a Delaware limited liability company
(the “Borrower”), Packaging Credit Company, LLC, a Delaware limited liability
company (the “Servicer”), Variable Funding Capital Company LLC (“VFCC”), as a
Lender and Wachovia Bank National Association (“Wachovia”), as Agent and a
Lender;

WITNESSETH:

WHEREAS, the Borrower, the Servicer, VFCC and Wachovia have heretofore executed
and delivered a Credit and Security Agreement, dated as of November 29, 2000 (as
amended, supplemented or otherwise modified through the date hereof, the “Credit
Agreement”),

WHEREAS, the parties hereto desire to amend the Credit Agreement as provided
herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree that the Credit
Agreement shall be and is hereby amended as follows:

Section 1.              The defined term “Scheduled Termination Date” appearing
in Annex A of the Credit Agreement is hereby amended in its entirety and as so
amended shall read as follows:

“Scheduled Termination Date” means October 3, 2008, unless extended by unanimous
agreement of the Agent, the Lenders and the Liquidity Banks.

Section 2.              This Amendment shall become effective on the date the
Agent has received (i) counterparts hereof executed by the Borrower, the
Servicer, VFCC and Wachovia and consented to in writing by the Performance
Guarantor and (ii) executed counterparts of the First Amendment to Second
Amended and Restated Fee Letter by Wachovia, VFCC, the Borrower and the
Servicer.

Section 3.              This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Amendment.

Section 4.              Except as specifically provided above, the Credit
Agreement and the other Transaction Documents shall remain in full force and
effect and are hereby ratified and confirmed in all respects.  The execution,
delivery, and effectiveness of this Amendment shall not operate as a waiver of
any right, power, or remedy of the Agent or the Lender under the Credit
Agreement or any of the other Transaction Documents, nor constitute a waiver or
modification of any provision of any of the other Transaction Documents.  All
defined terms used herein and not defined herein shall have the same meaning
herein as in the Credit Agreement.  The Borrower agrees to pay on demand all
costs and expenses (including reasonable fees and expenses of counsel and for
rating agency review) of or incurred by the Agent and each


--------------------------------------------------------------------------------


Purchaser Agent in connection with the negotiation, preparation, execution and
delivery of this Amendment.

Section 5.              THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAW.

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

PACKAGING RECEIVABLES COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ Darla J. Olivier

 

 

Name Printed: Darla J. Olivier

 

 

Title:  Executive Director of Tax and
Assistant Corporate Secretary

 

 

 

 

 

 

 

VARIABLE FUNDING CAPITAL COMPANY LLC

 

 

 

 

 

 

 

By:

WACHOVIA CAPITAL MARKETS, LLC
ATTORNEY-IN-FACT

 

 

 

 

 

By:

/s/ Douglas R. Wilson, Sr.

 

 

 

Name Printed: Douglas R. Wilson, Sr.

 

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

PACKAGING CREDIT COMPANY, LLC,
     as Servicer

 

 

 

 

 

 

 

By:

/s/ Darla J. Olivier

 

 

Name Printed: Darla J. Olivier

 

 

Title:  Executive Director of Tax and
Assistant Corporate Secretary

 

 

 

 

 

 

 

WACHOVIA BANK NATIONAL ASSOCIATION,
     as Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ Eero H. Maki

 

 

Name Printed: Eero H. Maki

 

 

Title:  Director

 

3


--------------------------------------------------------------------------------


Consented to as of the date first above written:

PACKAGING CORPORATION OF AMERICA

 

 

 

 

 

 

 

By:

/s/ Pamela A. Barnes

 

 

Name Printed: Pamela A. Barnes

 

 

Title:  Treasurer

 

4


--------------------------------------------------------------------------------